Citation Nr: 0929374	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-30 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
right knee meniscectomy residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from September 1950 to July 
1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Sioux Falls, South Dakota, Regional Office (RO) which 
determined that new and material evidence had not been 
received to reopen the Veteran's claim of entitlement to 
service connection for right knee meniscectomy residuals.  In 
July 2009, the Veteran submitted a Motion to Advance on the 
Docket.  In August 2009, the Board granted the Veteran's 
motion.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  In March 1953, the RO denied service connection for right 
knee meniscectomy residuals.  In March 1953, the Veteran was 
informed in writing of the adverse decision and his appellate 
rights.  He did not submit a notice of disagreement with the 
decision.  

2.  The documentation submitted since the March 1953 rating 
decision is new and material and, when considered with 
previous evidence of record, raises a reasonable possibility 
of substantiating the Veteran's claim.  

3.  A chronic right medial meniscal tear and associated 
meniscectomy residuals were initially manifested during 
active service.  


CONCLUSIONS OF LAW

1.  The March 1953 RO decision denying service connection for 
right knee meniscectomy residuals is final.  New and material 
evidence sufficient to reopen the Veteran's claim of 
entitlement to service connection for right knee meniscectomy 
residuals has been presented.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2008).  

2.  Chronic right knee meniscectomy residuals were incurred 
during active service.  38 U.S.C.A. §§ 1110, 1111, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(b), 3.326(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the Veteran's application to reopen his claim for 
service connection, the Board observes that the RO issued 
VCAA notices to the Veteran in May 2006 and April 2008 which 
informed him of the evidence generally needed to support an 
application to reopen a claim of entitlement to service 
connection, a claim of entitlement to service connection, and 
the assignment of an evaluation and effective date for an 
initial award of service connection; what actions he needed 
to undertake; and how the VA would assist him in developing 
his application.  The May 2006 VCAA notice was issued to the 
Veteran prior to the August 2006 from which the instant 
appeal arises.  

The VA has attempted to secure all relevant documentation.  
There remains no issue as to the substantial completeness of 
the Veteran's application.  All relevant facts have been 
developed to the extent possible.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008).  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, 20 Vet.App. 1 (2006); Shinseki v. Sanders, 556 
U.S. ___ (2009).  


II.  Application to Reopen

Generally, absent the filing of a notice of disagreement 
(NOD) within one year of the date of mailing of the 
notification of the initial review and determination of a 
Veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 20.200, 
20.300, 20.1103 (2008).  

A.  Prior RO Decision

In March 1953, the RO denied service connection for right 
knee meniscectomy residuals as "the complete medical 
evidence of record fails to establish [an] increase in 
severity of the pre-induction" right knee disorder and "the 
ameliorative surgery performed in service has resulted in 
improved orthopedic function of the right knee over that 
present at [the] time of induction."  In March 1953, the 
Veteran was informed in writing of the adverse decision and 
his appellate rights.  He did not submit a NOD with the 
decision.  

The evidence upon which the RO formulated its March 1953 
rating decision may be briefly summarized.  The report of his 
August 1950 physical examination for service separation 
conveys that the Veteran was reported to exhibit a normal 
right knee.  His service treatment records note that he was 
seen for right knee complaints.  A March 1952 Air Force 
hospital summary indicates that the Veteran slipped while 
skiing; twisted his right knee; and sustained a right knee 
medial meniscal tear.  He subsequently underwent a right knee 
arthrotomy and excision of the right medial meniscus.  A 
September 1952 written statement from E. S. W., M. D., 
relates that the Veteran was repeated treated for right knee 
semilunar cartilage injury and dislocations in 1948, 1949, 
and 1950.  The report of a February 1953 VA examination for 
compensation purposes notes that the Veteran was diagnosed 
with right knee meniscectomy residuals.  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2008) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the March 1953 RO decision 
denying service connection for right knee meniscectomy 
residuals consists of VA clinical documentation and written 
statements from the Veteran.  A February 2006 VA treatment 
record states that the Veteran underwent an inservice right 
knee surgical procedure.  An impression of bilateral knee 
osteoarthritis was advanced.  The examining VA orthopedic 
surgeon determined that the Veteran's post-operative right 
knee residuals "clearly should be established as 
service-connected."  

The February 2006 VA treatment record constitutes new and 
material evidence in that it is of such significance that it 
raises a reasonable possibility of substantiating the 
Veteran's claim when considered with previous evidence of 
record.  As new and material evidence has been received, the 
Veteran's claim of entitlement to service connection for 
right meniscectomy residuals is reopened.  


III.  Service Connection

The Veteran asserts that service connection is warranted for 
chronic right knee meniscectomy residuals as his pre-existing 
right knee disability had been aggravated by his military 
duties.  Service connection may be granted for disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

A veteran who served after December 31, 1946 is presumed to 
be in sound condition when examined, accepted and enrolled 
for service except as to defects, infirmities, or disorders 
noted at entrance into service or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 
38 C.F.R. § 3.304(b) (2008).  

The Court has clarified that:

This presumption [of soundness] attaches 
only where there has been an induction 
examination in which the 
later-complained-of disability was not 
detected.  See Bagby [v. Derwinski, 1 
Vet. App. 225, 227 (1991)].  The 
regulation provides expressly that the 
term "noted" denotes "[o]nly such 
conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of 
conditions recorded at the time of 
examination does not constitute a 
notation of such conditions", 38 C.F.R. § 
3.304(b) (1) (1993).  Crowe v. Brown, 7 
Vet. App. 238, 245 (1994).  See also 
Cotant v. Principi, 17 Vet. App. 116 
(2003).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that:  

In view of the legislative history and 
the language of section 1111, we hold 
that the government must show clear and 
unmistakable evidence of both a 
preexisting condition and a lack of 
in-service aggravation to overcome the 
presumption of soundness for wartime 
service under section 1111.  

The effect of section 1111 on claims for 
service-connected disability thus may be 
summarized as follows.  When no 
preexisting condition is noted upon entry 
into service, the Veteran is presumed to 
have been sound upon entry.  The burden 
then falls on the government to rebut the 
presumption of soundness by clear and 
unmistakable evidence that the Veteran's 
disability was both preexisting and not 
aggravated by service.  The government 
may show a lack of aggravation by 
establishing that there was no increase 
in disability during service or that any 
"increase in disability [was] due to the 
natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this 
burden is met, then the Veteran is not 
entitled to service-connected benefits.  
However, if the government fails to rebut 
the presumption of soundness under 
section 1111, the Veteran's claim is one 
for service connection.  This means that 
no deduction for the degree of disability 
existing at the time of entrance will be 
made if a rating is awarded.  Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 
2004).  

In a 2003 precedent opinion, the General Counsel of the VA 
directed that to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, the VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003.  

At his August 1950 physical examination for service entrance, 
the Veteran was reported to exhibit normal extremities and no 
right knee disabilities.  He was found to be qualified for 
duty.  Therefore, the Veteran is entitled to the presumption 
of soundness as to a right knee meniscal tear and 
meniscectomy residuals.  Given this fact, it is next 
necessary to determine whether there is clear and 
unmistakable evidence to rebut the presumption of soundness.  

The Veteran's service treatment records note that he was 
treated for right knee trauma.  A March 1951 treatment entry 
states that the Veteran complained of right knee pain and 
weakness after marching over rocky terrain.  He presented a 
history of a right medial knee contusion.  An April 1951 
X-ray study of the right knee notes that the Veteran 
presented a history of a football knee injury with medial 
meniscal damage.  No bony pathology was identified.  A May 
1951 treatment record conveys that the Veteran complained of 
a right "trick knee."  He presented a history of a 1948 
right knee injury sustained while playing football.  Physical 
and X-ray evaluations of the knee were reported to be normal.  
An impression of a "normal knee" was advanced.  

A March 1952 Air Force hospital summary indicates that the 
Veteran slipped while on skis; twisted his right knee; and 
sustained a right knee medial meniscal tear.  He presented a 
history of having initially injured his knee while playing 
football in 1948 and thereafter experiencing recurrent right 
knee symptoms.  The Veteran subsequently underwent a right 
knee arthrotomy which revealed a double bucket handle medial 
meniscal tear.  The right medial meniscus was surgically 
excised.  

At his July 1952 physical examination for service separation, 
the Veteran complained of right knee aching on exertion.  He 
was noted to have injured his right knee cartilage playing 
football in 1948; reinjured the right knee while skiing in 
1952; and undergone right knee surgery in March 1952.  On 
physical evaluation, he was reported to exhibit abnormal 
lower extremities and a right knee scar.  

The September 1952 written statement from Dr. W., notes that 
the Veteran was treated repeatedly for right knee semilunar 
cartilage injuries.  The physician reported that: the Veteran 
injured his right knee internal semilunar cartilage while 
playing football in September 1948; dislocated his right knee 
internal semilunar cartilage injury while playing football in 
October 1948; again dislocated his right knee internal 
semilunar cartilage injury in a scuffle in June 1949; twisted 
his right knee and again dislocated his right knee internal 
semilunar cartilage in August 1949; and complained of slight 
bilateral knee aching in April 1950.  

Written statements from L. D. H., principal of the Veteran's 
high school, and H. O. W., his high school football coach, 
dated in September 1952 indicate that the Veteran sustained 
multiple knee injuries while playing high school football.  
He was noted to have subsequently "been found fit for 
military service."  

At a February 1953 VA examination for compensation purposes, 
the Veteran complained of right knee pain and looseness.  He 
reported that: he had sustained a right knee cartilage tear 
while playing football in 1948; reinjured the knee while 
skiing in Alaska during active service; and subsequently 
underwent a right knee operation.  The Veteran was diagnosed 
with right knee meniscectomy residuals.  

The February 2006 VA treatment record states that the Veteran 
underwent a 1951 right knee surgical procedure.  An 
impression of bilateral knee osteoarthritis was advanced.  
The examining VA orthopedic surgeon concluded that the 
Veteran's post-operative right knee residuals "clearly 
should be established as service-connected."  
In his April 2006 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the Veteran advanced that he had 
sustained an inservice right knee injury during ski training 
in 1952 and subsequently underwent right knee surgery.  In 
his March 2007 NOD, the Veteran acknowledged that he had a 
pre-existing right knee condition.  However, he clarified 
that he had reinjured the right knee during active service: 
required surgery to correct the inservice trauma; and 
exhibited chronic post-operative right knee residuals.  

In his September 2007 Appeal to the Board (VA Form 9), the 
Veteran advanced that: he had been accepted into active 
service with "a knee problem;" he was required to perform 
"military duties that included having to ski;" the required 
skiing caused him to repeatedly "wrench" his right knee; 
and such activity aggravated his pre-existing right knee 
disability.  

The Board has reviewed the probative evidence of record 
including the Veteran's written statements on appeal.  While 
the Veteran's private physician and treating military 
physicians reported that the Veteran sustained preservice 
right knee internal semilunar cartilage injury and 
dislocations, the clinical record is devoid of any objective 
evidence of a right medial meniscal tear prior to his March 
1952 inservice right knee trauma and surgery.  The notation 
of a pre-service right meniscal tear in the February 1953 VA 
examination report is not supported by any objective clinical 
evidence.  An examining VA orthopedic surgeon has determined 
that the Veteran's post-operative right knee disability was 
"service-connected."  

There is no competent evidence that the Veteran's right knee 
medial meniscal tear existed prior to service entrance.  Such 
findings cannot be reasonably construed as clear and 
unmistakable evidence establishing that the Veteran's chronic 
right knee medial meniscal tear and associated right knee 
meniscectomy residuals were both preexisting and not 
aggravated by active service.  Given this fact, the Board 
finds that the presumption of soundness as to chronic right 
knee meniscectomy residuals has not been rebutted.  38 
U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) 
(2008).  Therefore, service connection is now warranted for 
chronic right knee meniscectomy residuals.  

ORDER

The Veteran's application to reopen his claim of entitlement 
to service connection for right meniscectomy residuals is 
granted.  

Service connection for chronic right medial meniscectomy 
residuals is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


